By Judge J. Colin Campbell
Having considered the Motion for Summary Judgment and the argument of counsel, I find that the Motion for Summary Judgment filed by the defendant in this case should be granted.
The plaintiffs pleadings on their face show that she is guilty of contributory negligence in not seeing what was clearly, by her own exhibits, open and visible and that, by her pleadings, there has been no evidence that the defendant did or failed to do anything that was the proximate cause of this collision.
As defendant argued, citing Presbyterian School of Christian Education, Inc. v. Clark, 205 Va. 153 (1964), “She would not be heard to complain about an open, obvious, and visible condition which she saw or should have seen in time to save herself. She was either not looking or she was looking blindly, carelessly, and ineffectively. Her failure to look effectively cannot be laid to the door of defendants. Plaintiff was guilty of negligence which was the sole proximate cause of her injuries. Her case can rise no higher than she makes it.”